 SUPERMERCADOS PUEBLOPueblo International,Inc. d/b/a Supermercados Pueb-lo and Local 568, Amalgamated Meat Cutters andButcher Workmen of Puerto Rico,AFL-CIO. Case24-RC-4744May 16, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND PENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Joseph M. Chandriof the National Labor Relations Board. Union deEmpleados de los Supermercados Pueblo y RamasAnexas (herein referred to as Intervenor) intervenedon the basis of its collective-bargaining agreementcovering the employees involved. Following the closeof the hearing the Regional Director for Region 24transferred this case to the Board for decision. TheEmployer and Petitioner filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim to repre-sent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The Petitioner seeks to sever a two-departmentgroup of meat and delicatessen employees from anestablished multistore unit composed of all nonsuper-visory employees in the Employer's retail supermar-ket chain. The Employer and Intervenor contend thatthe petitioned-for unit is inappropriate.The Employer's retail supermarket chain comprises26 stores, 16 in the San Juan metropolitan area and10 throughout the rural areas of the island, employingabout 2,000 employees, substantially all of whom arein the overall unit currently represented by the In-tervenor. Petitioner seeks to sever a unit of about 300employees, 250 of whom are employed in the stores'meat departments and about 50 of whom are em-ployed in the delicatessen departments. Only 9 of the62926 stores contain delicatessen departments. The re-mainder of the overall unit employees work in theproduce, dairy, and grocery departments or serve inthe "front end" as baggers, cashiers, and check cash-ing clerks.The meat department includes a meat manager,meat cutter, and numerous clerks classified as scalers,wrappers, casemen, freezermen, and coolermen. Al-though meat department cutters and clerks receiveboth classroom and on-the-job training, there is noformal apprenticeship program. In the delicatessendepartment a cook and a number of delicatessenclerks prepare and sell food procured from the otherdepartments.Overall responsibility for the entire chain, includingits sales and operational policies and functions, isvested in a senior vice president of sales and opera-tions.A vice president of industrial relations acts asa consultant to him on labor-management matters.There is a central personnel office which formulatesand implements all personnel policies and proceduresand a central purchasing office and warehousethrough which all merchandise is ordered and pro-cessed for sale.For administrative purposes, the 26 stores are di-vided into three districts, each headed by a districtmanager. Each store has a supervisory staff composedof a store manager, an assistant store manager, and aseparatemanager for each department it contains.The store manager, who reports directly to his re-spective district manager, is responsible for overalloperations of the store and general supervision of allstore personnel. He shares these responsibilities withthe assistant manager. The latter also serves as man-ager of the "front end." Each department is headed bya manager who is responsible for the scheduling andassigning of work, inventory control, the ordering ofmerchandise, and general supervision of personnel inhis department.Department managers may initiate personnel ac-tions, such as promotion or discipline, involving em-ployees in their departments. They make theirrecommendations to the store manager who, in turn,passes them on through the district manager to thecentral personnel office.Despite separate job classifications and departmen-tal assignments, virtually all store clerks perform, forthe most part, substantially similar job tasks. Thus, allclerks, including those in the meat and delicatessendepartments, do shelving, unloading, and inventory-taking tasks.While meat department employees areseldom called on to help out in other departments,other clerks are frequently assigned to assist in themeat department and/or in other departments as theneed arises. The stores tend to present an integrated203 NLRB No. 96 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDposture to its customers. All employees are initiallytrained to tell each customer where each item in thestore is located, and all employees for the most partcan, and do, effectively function in each departmenttemporarily, except at the level of meatcutter. Forexample, dairy department employees may cut hamfor customers but the meat employees must tie theham, or a dairy department sausage may be cut by ameat department employee. Employees of the dairy,delicatessen, and meat departments frequently use thesame equipment. Employees of all the various depart-mentswork together in the display and sale of tie-initems, such as corned beef and cabbage, beans andfrankfurters, etc. Employees, particularly those hiredfor rural area stores are frequently cross-trained invarious departments so that any one of them can fillin for an absent employee or help out in case of otheremergency. If a meatcutter working in one of the met-ropolitan area stores is absent, a meatcutter from an-other store is temporarily sent in as a replacement. Ineach of the rural stores, however, the store comple-ment normally includes one other employee-usuallythe head cashier-who has been given special trainingin meatcutting for the purpose of temporarily takingover the meatcutter's job in the latter's absence.Fringe benefits are identical for all the stores' em-ployees. All receive breaks of the same number andduration, share the same facilities, work the samehours, and punch the same timeclock. Produce, meat,and delicatessen employees, as well as cashiers, areprovided uniforms or smocks. The Employer main-tains uniform wage rates for similarly classified em-ployees throughout the chain.Allemployees,wherever located, are subject to common rules andpolicies as established by the Employer's central of-fice.Seniority is defined by the contract as the totaluninterrupted period of employment in the overallunit.Meatcutters, receiving clerks, office clerks, chiefcashiers, cashiers, and baggers are classified sepa-rately for seniority purposes. The rest of the unit isgrouped together in one category and no distinctionisdrawn between meat clerks, produce clerks, dairyclerks, delicatessen clerks, warehouse clerks, and gro-cery clerks. Thus, for example, a produce clerk canbump a meat clerk in the event of a layoff.An evaluation of the bargaining history of the em-ployees reveals a long established wall-to-wall bar-gaining pattern, with no previous attempts to organizethe employees on any other basis. Thus, Intervenor,whose name was formerly the Happy Bunch Club, hasbeen the certified and recognized representative of awall-to-wall unit of all employees of the Employer inPuerto Rico since 1957. Its representative status wasinitially established when, under the name of HappyBunch Club, it intervened in a petition filed by anoth-er union and won a Board election held November 19,1957, among the employees of the three stores thenowned by the Employer. It acquired a new Boardcertification on October 30, 1958, after an election, for2 additional stores which the Employer had by thenadded to its chain. Since that date, the employees ofthe 21 other stores later established by the Employer(of the 26 now in the total chain) have been accretedto the unit under the provisions of successive con-tracts. The most recent contract between the partieswas executed September 1, 1972, at a time when thePetitioner's appeal from the Regional Director's deci-sion was pending.The Board has, in proper circumstances, found thatseparate units of meat department and other retailfood store employees are appropriate in the absenceof any contrary bargaining history.' However, theBoard is reluctant to change existing bargaining unitssupported by an established bargaining history. Inthis regard, it has held that a bargaining history span-ning 22 months is substantial, if not controlling .2In the circumstances here, we find no basis for dis-turbing the parties' 15-year history of peaceful collec-tive bargaining in a single overall unit, which unit isclearly appropriate.' All employees, regardless of de-partment, are similarly supervised, have the sameworking conditions, and enjoy the same fringe bene-fits. In addition, all employees, except meatcutters,not only perform like functions but are regularly shift-ed from one department to another as the need arises.Indeed, all employees, excepting meat cutters, are spe-cially cross-trained to function in various depart-ments. Although meatcutters, as a class, are now ona separate seniority list, the other employees Peti-tioner seeks, i.e., the meat and delicatessen clerks, aregrouped together for seniority purposes with all otherclerks. Job bidding and layoff retention rights are thusnow enjoyed by all the clerks throughout the overallunit.In view of the foregoing-the functional interrela-tion of the work and the common interests and super-vision of all the employees, the centralized control ofthe Employer's labor relations policies, the stabilizedpattern of interwoven seniority rights and privilegeswithin the overall unit, and the long amicable bar-gaining history in the overall unit-we find that theemployees who work in the meat and delicatessendepartments do not constitute a separate appropriate1Buckeye Village Market, Inc,175 NLRB 271, 272, and casesthere citedat In6;Hy-Vee Food Stores, Inc,176 NLRB 54, 60;Primrose Super Marketof Malden, Inc,178 NLRB 566, 568, see alsoSuper Valu Stores, Inc.,179NLRB 4692Buckeye Village Market, Inc, supra3 Id SUPERMERCADOS PUEBLO631unit for purposes of collective bargaining.4 Accord-ORDERingly,the petition must be dismissed.5It is hereby ordered that the instant petition be, and4 Buckeye Village Market,inc., supra.the same hereby is, dismissed.SHaving found,for the reasons set forth above,that the unit requested bythe Petitioner is not appropriate for collective-bargaining purposes in thefor severance under the criteria delineatedinMallinckrodt Chemical Works,circumstances here,it follows,a fortiori,that it is also not an appropriate unitUranium Division,162 NLRB 387, 397.